Title: To James Madison from Robert C. Gardiner, 2 August 1803
From: Gardiner, Robert C.
To: Madison, James


					
						Sir!
						Gothenburg 2nd. August 1803
					

					On the 6th. of April Ult: I had the honor to answer a Circular dated the 26th. of August 1802, containing your Instructions, respecting the expenditures of public money, for the relief of distressed Seamen abroad; the Sum stipulated by Congress being inadequate to their support in this Country, I begg’d to be advised, how I should act in supporting those in future, who may apply for protection; since which I have recieved, the act of Congress dated the 28th. Feby. ult. supplementary to the “Act concerning Consuls and Vice Consuls and for the further protection of American Seamen”; which makes the necessary provision required.
					I now take the liberty to advise, that, since the expiration of the Commercial Treaty, between the United States and this Country, Vessels of the United States, arriving here, are subjected to inconveniences, which while the treaty was in force, did not exist, and there can be no resolutions taken, that may prove advantageous to our Commerce, until a renewal of the former, or a new Treaty be agreed on.
					I have also to inform you, since the beginning of April, there has been a tax of four shillings pr. Last about four cents pr Ton imposed upon all foreign Vessels entering this Port, for the support of the poor, which Tax is not levied on Swedish shipping.
					In order to be duly recognised by this Government as American Consul, it is necessary, that my Credentials be forwarded which I have for a long time been in expectation of.  I am Sir very respectfully Your Most obt: Hum. Sert.

					
						Robt. C Gardiner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
